United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-462
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2006 appellant, through her attorney, filed a timely appeal from a
September 21, 2006 merit decision of a hearing representative of the Office of Workers’
Compensation Programs affirming the termination of compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation effective August 24, 2005 on the grounds that she had no further disability due to
her May 7, 2001 employment injury; and (2) whether she has established that she had continuing
employment-related disability after August 24, 2005.1

1

The hearing representative indicated that the issue was whether the Office met its burden of proof to terminate
compensation and medical benefits; however this appears to be a typographical error as the Office did not terminate
medical benefits.

FACTUAL HISTORY
On May 8, 2001 appellant, then a 52-year-old limited-duty clerk, filed a traumatic injury
claim alleging that on May 7, 2001 she experienced severe pain in her neck, shoulders and arms
and numbness in the left hand in the performance of duty. The Office accepted the claim for an
aggravation of a cervical herniated disc at C2-3 and placed her on the periodic rolls effective
August 2, 2001.2
In a report dated August 17, 2001, Dr. James T. Galyon, a Board-certified orthopedic
surgeon and appellant’s attending physician, diagnosed a herniated disc at C2-3 with no
anticipated improvement. He found that it was “not reasonable” to expect her to perform her
limited-duty work. On September 17, 2001 Dr. Galyon noted that appellant had a “C2-3 cervical
herniated disc with nerve root impingement and has been declined surgery by her various
neurosurgeons. I do not believe she will be able to continue the work that she has previously
performed. I have discharged her as of September 12, 2001.”
A March 18, 2002 MRI scan study of the cervical spine showed a “C2 central soft disc
herniation with some superior migration of fragment.” A cervical MRI scan study obtained on
December 30, 2002 showed a central herniated disc at C2, degenerative disc disease, spondylosis
and bulging of the annulus fibrosus at C4-5 and C5-6.
On January 5, 2004 the Office referred appellant to Dr. Robert R. Jones, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a report dated January 15, 2004,
Dr. Jones diagnosed post herniated nucleus pulposus (HNP) at C2 without cord compression and
bilateral carpal tunnel syndrome.3 He opined that appellant had no objective findings to support
her complaints of pain except for the herniated disc which was not “putting any pressure on the
nerve roots or on the spinal cord.” In an accompanying work restriction evaluation dated
January 26, 2004, Dr. Jones found that appellant could perform her usual employment.
The Office requested that Dr. Galyon review Dr. Jones’ report and advise whether he
concurred with his findings. On March 23, 2004 the Office issued a notice of proposed
termination of compensation on the grounds that the weight of the medical evidence established
that she had no further employment-related disability.
In a report dated April 5, 2004, Dr. Galyon diagnosed cervical disc disease. He opined:
“I believe that [appellant] is no longer able to perform repetitious work, sedentary
work, or lifting work because of the cervical disc disease. She has been seen by
several neurosurgeons, all of whom feel that this is an inoperable lesion because
of its location; therefore, I think that she is permanently disabled from work.”

2

A magnetic resonance imaging (MRI) scan study of the cervical spine, obtained on May 19, 2001, revealed a
large central disc herniation at C2-3 with impingement.
3

Appellant has an accepted claim for carpal tunnel syndrome under file number 062087863.

2

By decision dated April 29, 2004, the Office finalized its termination of appellant’s
compensation effective that date. The Office did not terminate medical benefits. On May 5,
2004 the Office vacated the April 29, 2004 decision after finding that it did not review all of the
medical evidence submitted prior to its termination decision. In a decision dated May 6, 2004,
the Office again terminated appellant’s entitlement to compensation after reviewing the medical
evidence and finding that she had no further disability due to her May 7, 2001 employment
injury.
On May 9, 2004 appellant requested an oral hearing. She submitted a May 14, 2004
cervical MRI scan study which revealed a C2-3 “[l]arge central disc extrusion with disc
contacting [the] anterior cord.” A hearing was held on December 14, 2003. In a decision dated
April 8, 2005, an Office hearing representative set aside the termination of compensation after
finding a conflict between Dr. Jones and Dr. Galyon on the issue of whether appellant had any
further disability due to her employment injury.4
By letter dated May 27, 2005, the Office referred appellant, together with the case record
and a statement of accepted facts, to Dr. Wayne T. Lamar, a Board-certified orthopedic surgeon,
for an impartial medical examination.5 In a report dated June 22, 2005, Dr. Lamar reviewed the
history of injury and the diagnostic studies. He noted that appellant worked limited duty at the
time of her May 7, 2001 employment injury and discussed her work restrictions. Dr. Lamar
listed detailed findings on examination. He diagnosed an aggravation of a preexisting HNP at
C2-3 and a history of cervical radiculopathy. Dr. Lamar found sensory loss in the palmar aspect
of the index, long and ring finger and mild weakness of the left hand. On examination, he found
limited range of motion of the cervical spine, a positive foramen compression test with radicular
pain into the left arm, spondylosis by x-ray and cervical MRI scan studies showing “evidence of
C2-3 disc protrusion HNP defacing the cervical cord.” Dr. Lamar asserted that appellant’s
employment injury appeared to have caused a permanent aggravation as her symptoms were
worse than before the injury. He also indicated that he “thought the problem was temporary.”
Dr. Lamar concluded that appellant could resume work with the restrictions imposed prior to the
May 7, 2001 employment injury.6
By letter dated July 14, 2005, the Office requested additional information from
Dr. Lamar, including clarification of whether the employment-related aggravation was temporary
or permanent and whether she had further residuals of her work injury.
In a supplemental report dated August 1, 2005, Dr. Lamar again diagnosed spondylosis at
C2-3, C4-5, C5-6, and a HNP defacing the cervical cord. He listed the objective findings upon
which he based his opinion and reiterated that appellant’s work injury on May 7, 2001

4

The hearing representative indicated that she was setting aside the April 29, 2004 decision; however, it is
apparent that she meant to set aside the May 6, 2004 termination decision as the April 29, 2004 decision was
previously set aside by the Office.
5

Appellant filed a claim for a schedule award. In its May 27, 2005 letter, the Office requested that Dr. Lamar
also address the extent of her permanent impairment.
6

Dr. Lamar also provided an opinion on the extent of appellant’s permanent impairment.

3

permanently aggravated her current spinal condition. Dr. Lamar opined that her subjective
complaints did not outweigh the objective findings.7
By decision dated August 24, 2005, the Office terminated appellant’s compensation
effective that date after finding that the opinion of Dr. Lamar represented the weight of the
evidence and established that she had no further employment-related disability.
In a report dated August 18, 2005, Dr. Galyon noted that appellant had a herniated C2-3
disc which could not be repaired surgically. He opined that she was disabled from employment.
Dr. Lamar further indicated that appellant was experiencing difficulty swallowing, possible due
to her cervical disc injury.
On September 10, 2005 appellant requested an oral hearing, which was held on
July 26, 2006.8 She submitted an August 2, 2006 report from Dr. Galyon, who recommended
disability retirement. In a letter dated August 25, 2006, appellant’s attorney contended that
Dr. Lamar’s opinion was not well explained as he provided no rationale for his finding that she
could return to work.
By decision dated September 21, 2006, the hearing representative affirmed the
August 24, 2005 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.9 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.10
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
7

Dr. Lamar declined to further clarify his opinion regarding the extent of any permanent impairment and
suggested a referral to a neurosurgeon.
8

In a decision dated October 19, 2005, the Office granted appellant a schedule award for a four percent
permanent impairment of the left upper extremity.
9

Gloria J. Godfrey, 52 ECAB 486 (2001).

10

Gewin C. Hawkins, 52 ECAB 242 (2001).

11

5 U.S.C. § 8123(a).

4

the case.12 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.13
ANALYSIS
The Office accepted that appellant sustained an aggravation of a herniated cervical disc at
C2-3 due to a May 7, 2001 employment injury. Appellant stopped work and did not return. Her
attending physician, Dr. Galyon, opined that she was permanently disabled due to her May 7,
2001 employment injury. Dr. Jones, an Office referral physician, found that she had no further
work-related disability. The Office properly referred appellant to Dr. Lamar to resolve the
conflict in opinion between Dr. Galyon and Dr. Jones.
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.14 The Board finds, however, that
Dr. Lamar’s opinion that appellant could resume her limited-duty employment is not sufficiently
well reasoned to be entitled to special weight.
In a report dated June 22, 2005, Dr. Lamar reviewed the medical evidence, including the
results of diagnostic studies. He further discussed appellant’s work duties at the time of her
May 7, 2001 employment injury. Dr. Lamar diagnosed an aggravation of a preexisting HNP at
C2-3 and a history of cervical radiculopathy. He listed the objective findings on examination as
limited range of motion of the cervical spine, a positive foramen compression test with radicular
pain into the left arm and cervical MRI scan studies showing “evidence of [a] C2-3 disc
protrusion HNP defacing the cervical cord.” Dr. Lamar opined that appellant’s employment
injury permanently aggravated her cervical condition. He found that she could work in her dateof-injury limited-duty position. In a supplemental report dated August 1, 2005, Dr. Lamar
diagnosed a HNP defacing the cervical cord and spondylosis at C2-3, C4-5 and C5-6. He opined
that appellant’s employment injury permanently aggravated her spinal condition. Dr. Lamar
found that appellant’s subjective complaints were supported by the objective findings on
examination and the results of diagnostic studies. He did not, however, provide any rationale for
his determination that she was able to resume her limited-duty employment. Dr. Lamar
concluded that she could resume her date-of-injury employment but provided no analysis to
show how he reached such a determination. While his statement regarding the extent of
appellant’s disability was clear and unequivocal, he failed to offer any medical reasoning in
support of his conclusions.15 The certainty with which Dr. Lamar expressed his opinion cannot
12

20 C.F.R. § 10.321.

13

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

14

See David W. Pickett, supra note 13.

15

See Elaine Sneed, 56 ECAB ___ (Docket No. 04-2039, issued March 7, 2005).

5

overcome the lack of medical rationale.16 As he did not sufficiently explain his finding that
appellant could return to her date-of-injury position, his opinion is insufficient to constitute the
weight of the evidence on this issue and the record contains an unresolved conflict in medical
opinion on the extent of disability. The Board consequently finds that the Office did not meet its
burden of proof to terminate her compensation benefits.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
August 24, 2005 on the grounds that she had no further disability due to her May 7, 2001
employment injury.17
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 21, 2006 is reversed. The case record is returned to
the Office.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See Willa M. Frazier, 55 ECAB 379 (2004).

17

In view of the Board’s disposition of the termination, the issue of whether appellant has established continuing
employment-related disability is moot.

6

